Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on06/21/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 Limitation “communication module” in claims 1 and 3, and limitation “wireless communication module” in claim 3, the claims does not recite sufficient structure that corresponds to the claimed “communication module” and “wireless communication module”, however the specification disclose (Bluetooth, WiFi, NFC, or other suitable wireless communications protocol, par.85) as the structure that corresponds to the claimed “communication module” and “wireless communication module”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, 12-14, 16, 19, 20, 23, 25, 26, 29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovaniemi et al (US 2016/0166438).
As to claim 1, Rovaniemi discloses an integrated dressing system (wound dressing 1, par.111-113, fig.1-4) for a wound comprising:
 an absorbent pad (absorbent core 2, par.34, par.113, fig.1-4); 
at least one sensor (sensor 5, par.119, fig.1-4) for detecting wound data or dressing data (par.63-66 and par.82), wherein the at least one sensor includes a moisture sensor (par.63-66, par.122); 
a flexible electronic circuit communicable with the at least one sensor (circuit in fig.12-13, par.136-137); 
a backing film (facing layer 3 and backing layer 4, par.112-117, fig.1-4) adapted to cooperate with the absorbent pad (par.112-117), wherein the flexible electronic circuit and the at least one sensor are printed directly on the backing film (the substrates used for printing on the electronics of the wound dressing, and electronic components are directly printed on the backing layer , par.77-78 and par.84); and 
a communications module (antenna 11, par.136-137, fig.12-13) adapted to communicate the wound data or dressing data from the flexible electronic circuit to a processing device (12, par.85 and par.136).

As to claim 2, Rovaniemi discloses the integrated dressing system, wherein the dressing system is a disposable one time use dressing system (par.33).

As to claim 3, Rovaniemi discloses the integrated dressing system, wherein the communications module comprises a wireless communications module (antenna 11 is wireless, par.85 and par.136-137).
As to claims 4 and 10, Rovaniemi discloses the integrated dressing system, wherein the at least one sensor comprises an internal sensor integrated in the absorbent pad (the absorbent core is formed by at least three absorbent sub-layers, wherein at least two sensors are arranged between different sub-layers, par.104, sensors 5 distributed in three dimension over the wound dressing 1, e.g. between different core layers, par.122).

As to claim 6, Rovaniemi discloses the integrated dressing system, wherein the moisture sensor comprises an impedance sensor (moisture level may be determined by impedance measurements, par.98, par.123), a capacitance sensor, a resistance sensor or a strain sensor.

As to claim 12, Rovaniemi discloses the integrated dressing system, wherein the at least one sensor is positioned on a border of the dressing (the sensors are arranged as a 3D matrix pattern, par.69, par.104 and par.131, the Examiner respectfully notes that the sensors 3D pattern arrangement will include sensors positioned at the border of the dressing).

As to claim 13, Rovaniemi discloses the integrated dressing system, wherein the at least one sensor comprises a temperature sensor (temperature sensor, par.63-66) positioned on a peripheral region to the wound (the sensors are arranged as a 3D matrix pattern, par.69, par.104 and par.131, the Examiner respectfully notes that the sensors 3D pattern arrangement will include sensors positioned at the peripheral region).

As to claim 14, Rovaniemi discloses the integrated dressing system, wherein the at least one sensor comprises a sensor network (the sensors are arranged as a 2D or 3D matrix pattern, par.69, par.104, and par.131).

As to claim 16, Rovaniemi discloses the integrated dressing system, further comprising a power source configured to power the flexible electronic circuit (13, par.86-89, par.97 and par.137, fig.12-13).

As to claim 19, Rovaniemi discloses the integrated dressing system, wherein the backing film comprises a flexible printed circuit board material (par.48-49 and par.55-57, the circuit chip components/material are printed on layer 4, par.77-78, par.8,).

As to claim 20, Rovaniemi discloses the integrated dressing system, wherein the backing film comprises a polyurethane backing film (par.48-49 and par.55-57).

As to claim 23, Rovaniemi discloses the integrated dressing system, wherein the absorbent pad comprises a secondary absorption pad in the dressing (absorbent pad 2 comprises two pads 2a and 2b, par.104 and 115, fig.1-4).

As to claim 25, Rovaniemi discloses the integrated dressing system, wherein the flexible electronic circuit comprises: a processor (microcontroller 9, par.136-137, fig.12-13) configured to process data provided by the at least one sensor; and a memory device (data logger 10, par.82, par.136, fig.12-13) configured to store the wound data.

As to claim 26, Rovaniemi discloses the integrated dressing system, wherein the processing device comprises a base station configured to receive the wound data communicated from the communications module (the result can additionally be displayed (i.e., presented) on an external reader 12 such as a smart phone, par.85 and par.136, fig.12).

As to claim 29, Rovaniemi discloses a method for monitoring a wound (par.111-113, fig.1-4), comprising:
 applying a dressing system (applying wound dressing 1 to a wound, abstract, par.112-116, as best seen in fig.1-4) having at least one printed moisture sensor (sensor 5, par.119, fig.1-4) to a peripheral region of the wound (the sensor are arrange as a 3D matrix pattern, par.69, apr.104 and par.131, the Examiner respectfully notes that the sensors 3D pattern arrangement will include sensors positioned at the peripheral region); 
detecting wound or dressing data at the sensor (par.63-66 and par.82); 
communicating the detected wound data via a printed flexible electronic circuit (printed circuit, par.77-78, par.84 and par.136-137) in the dressing system to a base station (communicating wound data from antenna 11 to remote device 12, par.85 and par.136, fig.12); and
 displaying the data at the base station (the result can additionally be displayed (i.e., presented) on an external reader 12 such as a smart phone, par.85, par.136)

As to claim 31, Rovaniemi discloses the method, wherein the wound data comprises pH data, temperature data, moisture data, pressure data or bacteria data (par.63 and par.66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Rovaniemi et al (US 2016/0166438).

Rovaniemi discloses the invention substantially as claimed above, where the electronic circuit can be printed on the backing layer of the wound dressing and/or printed on the wound dressing itself (par.77-78 and par.84), but failed to explicitly teach the flexible electronic circuit is printed on a single side of the absorbent pad, or the flexible electronic circuit is printed on two sides of the absorbent pad.
However, it would have been obvious to one having an ordinary skill in the art at the time the invention was made to print the electronic circuit to the absorbent pad or at any structural element in the wound dressing, since it has been held that rearranging parts of a device involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Nevertheless, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was made to print the electronic circuit on two sides of the absorbent pad because the Applicant has not disclosed that this design provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the wound dressing of Rovaniemi’s invention and the Applicant’s invention, to perform equally well with either the electronic circuit taught by Rovaniemi’s invention or the claimed printed electronic circuit on both sides of the absorbent pad because both wound dressings would perform the same function of detecting wound physiological data.
Therefore, it would have been prima facie obvious to modify the wound dressing taught by Rovaniemi ‘s invention to obtain the invention as specified in Claims 21 and 22 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Rovaniemi’s invention. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 30 is/are rejected under 35 U.S.C. 103 as being obvious over Rovaniemi et al (US 2016/0166438), in further view of Shokoueinejad Maragheh et al (US 2016/0015962).
As to claim 30, Rovaniemi discloses the detected wound data is wirelessly communicated to the base station (par.85, par.136), but failed to explicitly teach a biostatistical analysis is performed on the processed data to identify a wound healing predictive trend.
However Shokoueinejad Maragheh teaches an analogous wound dressing/patch having sensors to measure biological parameters regarding the wound (abstract, fig.1), wherein a biostatistical analysis is performed on the processed data to identify a wound healing predictive trend (hysician, who has access to the patient, wound data, can then interpret the results using a custom software application to identify the wound healing process and develop quantitative estimates, par.22, the collected data may be used for big data applications such as (but not limited to) trend predictions, wound healing patterns over a geographic region etc, par.24).

As determining/predicting wound healing trend using a wound dressing is well-known in the art, and since Rovaniemi teaches wound data can provide conclusions on the wound healing process (par.66), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to determine/predict the wound healing trend in Rovaniemi’s invention, as taught by Shokoueinejad Maragheh’s invention, in order to effectively and accurately adjust the healing process of the wound, as taught by Shokoueinejad Maragheh’s invention (par.24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791